Citation Nr: 0833873	
Decision Date: 10/02/08    Archive Date: 10/07/08

DOCKET NO.  06-08 010	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Whether the RO committed clear and unmistakable error (CUE) 
in a rating decision dated July 12, 2001, by assigning an 
effective date of February 28, 2001, for the grant of service 
connection for post-traumatic stress disorder (PTSD).    


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

Christopher McEntee, Associate Counsel 

INTRODUCTION

The veteran had active service from July 1952 to June 1954.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision dated in April 2005 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Houston, Texas.     


FINDINGS OF FACT

1.	In an unappealed August 1990 rating decision, the RO 
denied the veteran's claim to service connection for PTSD.  

2.	In an unappealed July 1991 rating decision, the RO denied 
the veteran's claim to reopen his service connection claim 
for PTSD.  

3.	The veteran filed another claim to reopen the previously 
denied claim for service connection for PTSD on February 28, 
2001.  

4.	In an unappealed July 2001 rating decision, the RO granted 
the claim to reopen and the claim to service connection for 
PTSD at 50 percent disabling, effective the date of claim on 
February 28, 2001.  

5.	The veteran claims the RO committed CUE in the July 2001 
rating decision by failing to assign an earlier effective 
date for service connection for PTSD.  

6.	The RO did not commit CUE in its July 2001 rating decision 
assigning an effective date of February 28, 2001 for PTSD 
because the veteran's February 28, 2001 claim was a claim to 
reopen a previously denied claim for service connection.  

        

CONCLUSION OF LAW

The July 12, 2001 rating decision, which assigned an 
effective date of February 28, 2001 for the grant of service 
connection for PTSD, does not constitute clear and 
unmistakable error.  38 U.S.C.A. § 5109A (West 1991 & Supp. 
1999); 38 C.F.R. §§ 3.104, 3.105 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

In most cases before the Board, it must be determined whether 
the claimant has been apprised of the applicable law and 
regulations, the evidence that would be necessary to 
substantiate a claim, and whether a claim has been fully 
developed in accordance with the Veterans Claims Assistance 
Act of 2000 (VCAA) and other applicable law.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107 (West 2002).

In claims for CUE, however, VCAA notification and assistance 
is not required.  The United States Court of Appeals for 
Veterans Claims (Court) has held that the VCAA is not 
applicable where the outcome is controlled by the law, and 
the facts are not in dispute.  Livesay v. Principi, 15 Vet 
App 165, 178 (2001); Smith v. Gober, 14 Vet. App. 227, 231-32 
(2000).  A CUE claim must be based on the record and law that 
existed at the time of the prior adjudication in question.  
The VCAA is therefore not applicable.  See Livesay, supra.    

II.  The Merits of the Claim to CUE

The veteran claims the RO committed CUE in a July 2001 rating 
decision that granted the veteran service connection for PTSD 
at 50 percent disabling, effective February 28, 2001.  The 
veteran finds error is in the assignment of a February 28, 
2001 effective date - the veteran argues that an earlier date 
is warranted due to the fact that he had claimed service 
connection for a mental disorder in several previous claims.  

	Background

The veteran's July 1952 induction report of medical 
examination noted the veteran's psychiatric state to be 
normal.  Service medical records dated from July 1952 to June 
1954 do not refer to a psychiatric disorder.  The veteran's 
June 1954 separation report of examination noted the 
veteran's psychiatric state to be normal.  As the veteran's 
representative indicated in the August 2008 Board hearing, 
however, the July 1952 induction report of medical 
examination noted that the veteran reported a history of 
"nervousness, mild - worries some."  

Medical evidence of record indicates that the veteran has 
been treated for adverse psychiatric symptoms (work-related 
anxiety) since 1973.  

Beginning in 1978, the veteran filed several claims related 
to his claimed mental disorders which resulted in several 
rating decisions of record.  The RO received the veteran's 
first claim in August 1978.  The veteran claimed entitlement 
to a total disability rating based on individual 
unemployability (TDIU).  He argued that a "neurological 
condition" and a "neuro-psychiatric diagnosis" related to 
an injury to his scalp incurred during combat in Korea (that 
injury has been service connected since 1954).  In an 
unappealed September 1978 rating decision, the RO denied the 
veteran's claim to a TDIU.  In doing so, the RO cited the 
evidence of record indicating that the veteran then had 
anxiety and depression.  

In May 1979, the veteran claimed direct service connection 
for an anxiety disorder, contending that his anxiety relates 
to the in-service, combat-related injury to his scalp.  In an 
unappealed January 1980 rating decision, the RO denied the 
veteran's claim, and stated specifically that the veteran's 
wound was unrelated to his anxiety.  

In August 1984, the veteran filed a claim to reopen his claim 
to service connection for a mental disorder.  In an 
unappealed October 1984 rating decision, the RO denied the 
veteran's claim to reopen.  The veteran again filed a claim 
to reopen his service connection claim for a mental disorder 
in February 1985, which the RO again denied in an unappealed 
May 1985 rating decision.  

The RO received the veteran's first claim for service 
connection for PTSD in April 1986.  In an unappealed July 
1986 rating decision, the RO denied the veteran's claim.  But 
this decision did not expressly address the veteran's claim 
for PTSD.  In fact, this decision responded to the veteran's 
claim as a claim to reopen his claim to service connection 
for anxiety and depression.  

The veteran again claimed service connection for PTSD in 
December 1987.  It appears from the record that the RO did 
not respond to that claim.  Again, the veteran filed a 
service connection claim for PTSD in January and July 1990.  
The RO responded to his claims in an unappealed August 1990 
rating decision, which denied the veteran's original service 
connection claim for PTSD.  This rating decision indicated 
that no medical evidence of record reflected a diagnosis of 
PTSD at that time.  In January 1991, the veteran filed a 
claim to reopen his service connection claim for PTSD, which 
the RO denied in an unappealed rating decision dated in July 
1991.  

In January 1994, the veteran filed a claim to reopen his 
service connection claim for anxiety with depression, which 
the RO denied in an unappealed August 1994 rating decision.  

On February 28, 2001, the veteran again filed a claim to 
reopen his claim for service connection for PTSD.  In the 
July 12, 2001 rating decision at issue in this appeal, the RO 
reopened the veteran's claim to service connection for PTSD 
based on the submission of new and material evidence, and 
granted the veteran service connection for PTSD.  In its 
decision, the RO noted a June 2001 VA compensation 
examination report and opinion of record which reflected a 
diagnosis of PTSD, and which found credible the veteran's 
claimed stressor in Korea.  In the July 2001 rating decision, 
the RO assigned a 50 percent evaluation, effective the date 
of the veteran's claim to reopen on February 28, 2001.  The 
veteran did not appeal this rating decision.  

In August 2004, the veteran submitted a claim for CUE, 
arguing that the RO should have assigned an earlier effective 
date in the July 2001 rating decision granting service 
connection for PTSD.  Specifically, the veteran stated that 
April 8, 1986 - the date of his original service connection 
claim for PTSD - should be the effective date for the award 
of PTSD.  The RO denied this claim, which the veteran 
appealed to the Board.  During the pendency of the appeal, in 
the veteran's August 2008 Board hearing, the veteran's 
representative argued that an appropriate effective date 
would be sometime in 1978, when the veteran first filed with 
VA claims addressing his mental disorders.  

At the August 2008 Board hearing, the representative argued 
that, as PTSD is an anxiety disorder, the RO committed CUE by 
not awarding an effective date in 1978, when service 
connection for an anxiety disorder was first addressed by VA; 
the representative argued that the RO committed CUE in its 
rating decisions addressing service connection claims for 
mental disorders because the RO did not address the issue of 
whether service aggravated a pre-service mental disorder - in 
support, the representative noted the veteran's induction 
report of medical examination which notes nervousness; and 
the RO committed CUE in its previous rating decisions by not 
addressing the issue of whether the veteran's combat in Korea 
related to his claimed psychiatric disorder.     

        Law and Regulations 

CUE is a very specific and rare kind of error; it is the kind 
of error of fact or law, that when called to the attention of 
later reviewers compels the conclusion, to which reasonable 
minds could not differ, that the result would have been 
manifestly different but for the error.  See, e.g., Damrel v. 
Brown, 6 Vet. App. 242, 245 (1994); Russell v. Principi, 3 
Vet. App. 310, 313-14 (1992).  Allegations of CUE must be 
raised with sufficient particularity.  See Phillips v. Brown, 
10 Vet. App. 25 (1997).  Moreover, a disagreement with how 
the evidence is weighed and evaluated is not CUE.  See 
Baldwin v. West, 13 Vet. App. 1 (1999).  In determining 
whether there was CUE in a prior, final decision, the 
following standard must be applied:

(1) Whether "[e]ither the correct facts, as they were 
known at the time, were not before the adjudicator 
(i.e., more than a simple disagreement as to how the 
facts were weighed or evaluated) or the statutory or 
regulatory provisions extant at the time were 
incorrectly applied"; (2) whether the existence of an 
error is "undebatable"; and (3) whether the error is 
of the sort "which, had it not been made, would have 
manifestly changed the outcome at the time it was 
made."

Stallworth v. Nicholson, 20 Vet. App. 482 (2006).

To determine the veteran's claim that CUE was committed in 
this matter in the assignment of the effective date in July 
2001, the Board must review laws and regulations pertaining 
to effective dates.   

The applicable law and regulations concerning effective dates 
state that, except as otherwise provided, the effective date 
of an evaluation and award of pension, compensation or 
dependency and indemnity compensation based on an original 
claim, a claim reopened after final disallowance, or a claim 
for increase will be the date of receipt of the claim or the 
date entitlement arose, whichever is the later.  38 U.S.C.A. 
§ 5110; 38 C.F.R. § 3.400; see also 38 C.F.R. § 3.157.        

To determine the veteran's claim that CUE was committed 
because the RO failed to address the issue of aggravation in 
its previous decisions, the Board must also review laws and 
regulations pertaining to the presumption of soundness and 
aggravation.  

Service connection may be established for disability 
resulting from aggravation of a preexisting injury or disease 
contracted in line of duty, in the active military, naval, or 
air service.  See 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(b).  

Regarding the issue of aggravation of a preexisting injury, 
every veteran shall be taken to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
the examination, acceptance, and enrollment, or where clear 
and unmistakable evidence demonstrates that the injury or 
disease existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. § 1111; 38 C.F.R. § 
3.306(b).  See also VAOPGCPREC 3-03 (July 16, 2003).  

To determine the veteran's claim that CUE was committed 
because the RO failed to address in its previous decisions 
the veteran's combat experience, the Board must also review 
laws and regulations pertaining to presumptions to service 
connection accorded veterans of combat.  

In the case of any veteran who engaged in combat with the 
enemy in active service during a period of war, the Secretary 
shall accept as sufficient proof of service connection of any 
disease or injury alleged to have been incurred in or 
aggravated by such service satisfactory lay or other evidence 
of service incurrence or aggravation of such injury or 
disease, if consistent with the circumstances, conditions, or 
hardships of such service, notwithstanding the fact that 
there is no official record of such incurrence or aggravation 
in such service, and, to that end, shall resolve every 
reasonable doubt in favor of the veteran.  38 U.S.C.A. § 
1154(b).  Service connection of such injury or disease may be 
rebutted by clear and convincing evidence to the contrary.  
Id.

	Analysis

As noted, the record demonstrates that, in unappealed rating 
decisions, VA denied the veteran's original service 
connection claim for PTSD in August 1990, and his claim to 
reopen his service connection claim for PTSD in July 1991.  
The RO denied each claim because the record lacked evidence 
showing that the veteran had PTSD at that time, and lacked 
evidence that his symptoms were linked to an in-service 
stressor.  See 38 C.F.R. § 3.304(f); see also Cohen v. Brown, 
10 Vet. App. 128, 138 (1997) (law regarding PTSD claims prior 
to 1993 required evidence of PTSD and evidence that PTSD was 
linked to service).  By contrast, by the time of the July 
2001 rating decision that granted PTSD, the record contained 
the June 2001 VA compensation examination report and opinion 
which noted the first PTSD diagnosis of record, and which 
found credible the veteran's claimed in-service stressors.  
See 38 C.F.R. § 3.304(f); see also Cohen, supra.  

As the July 1991 rating decision denying the veteran's claim 
to reopen his service connection claim for PTSD was 
unappealed and became final, the RO, in its July 2001 rating 
decision, properly treated the veteran's February 2001 
service connection claim for PTSD as a claim to reopen.  See 
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.200 (2007).  
In doing so, the RO correctly assigned in the July 2001 
rating decision an effective date of "the date of date of 
receipt of the claim[.]"  See 38 U.S.C.A. § 5110; 38 C.F.R. 
§ 3.400; see also 38 C.F.R. § 3.157.  An effective date 
earlier than February 2001 would not have been warranted 
therefore.  

The Board has assessed the contentions of record that the 
effective date should be the date of the original PTSD claim 
in 1986, or even earlier.  But, the Board finds these 
arguments to be without merit.  

Again, the veteran's claims prior to July 2001 were addressed 
in unappealed rating decisions that became final.  So the 
date of receipt of the claim to reopen in February 2001 was 
the correct effective date - not the April 1986 effective 
date requested by the veteran, or the 1978 effective date 
requested by his representative.  See 38 U.S.C.A. § 7105; 38 
C.F.R. § 20.200.  

Second, the record supports the representative's claim that 
the RO did not address the issue of aggravation in previous 
decisions denying service connection for a mental disorder.  
See 38 U.S.C.A. §§ 1111, 1153; 38 C.F.R. § 3.306(b).  But the 
RO did not err in its decision-making in this regard.  In 
fact, the record supports the RO's silence in the previous 
decisions on the issue of aggravation - the veteran's service 
medical records, to include his induction and separation 
reports of medical examination, do not indicate a pre-service 
or an in-service psychiatric disorder.  

Rather, in the induction and separation reports of medical 
examination, the examining physician indicated that the 
veteran's psychiatric state was normal.  Indeed, the 
reference to nervousness in the induction report of medical 
examination is merely a reflection of the veteran's reported 
history of nervousness.  Reported history from a veteran is 
not tantamount to evidence of a pre-service disorder.  See 
38 U.S.C.A. § 1111; 38 C.F.R. § 3.304; VAOPGCPREC 3-03 (July 
16, 2003); Crowe v. Brown, 7 Vet. App. 238 (1994) (the 
veteran will be considered to have been in sound condition 
when he entered service, except as to disorders noted at the 
time of his entry.  The term "noted" denotes only such 
disorders as are recorded in examination reports.  A reported 
history of pre-service existence of disorders recorded at the 
time of examination does not constitute a notation of such 
conditions).  As such, at the time of the previous decisions, 
the record did not implicate the burdensome requirements 
noted under 38 U.S.C.A. § 1111.  See VAOPGCPREC 3-03.  

Third, the record does not support the representative's claim 
that the RO committed CUE in the rating decisions prior to 
July 2001 by failing to consider whether the veteran's combat 
experience affected his diagnosed mental disorders.  In fact, 
the record indicates that the RO did consider such evidence - 
in the first rating decision to address service connection 
for a mental disorder (January 1980 rating decision), the RO 
denied the veteran's claim for an anxiety disorder, and 
stated specifically that the veteran's wound was unrelated to 
his anxiety.  See 38 U.S.C.A. § 1154.  Besides, the Board 
notes that, at the time of that rating decision, and 
subsequent rating decisions prior to July 2001, the record 
did not contain medical nexus evidence that related the 
veteran's anxiety disorder to combat, or to any other aspect 
of the veteran's active service in the 1950s.  See 
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303; Pond v. West, 12 Vet 
App. 341, 346 (1999) (to prevail on the issue of service 
connection there must be medical evidence of a current 
disability; medical evidence, or in certain circumstances, 
lay evidence of in-service occurrence or aggravation of a 
disease or injury; and medical evidence of a nexus between an 
in-service injury or disease and the current disability).  

Indeed, the evidence of record indicated at the time of the 
prior rating decisions that the anxiety disorder and service 
were unrelated.  The earliest medical evidence of record of a 
mental disorder is dated in 1973, which is many years 
(approximately 19 years) after the veteran was separated from 
active service.  See Maxson v. West, 12 Vet. App. 453 (1999), 
aff'd, 230 F.3d 1330 (Fed. Cir. 2000) (service incurrence may 
be rebutted by the absence of medical treatment for the 
claimed condition for many years after service).  And the 
veteran's original VA claim for service connection for a 
psychiatric disorder was not filed until 1978, which is also 
many years (approximately 24 years) after the veteran was 
separated from service.  See Shaw v. Principi, 3 Vet. App. 
365 (1992) (a veteran's delay in asserting a claim can 
constitute negative evidence that weighs against the claim).  

The Board notes again that the veteran had the opportunity to 
appeal the previous decisions denying his service connection 
claims to mental disorders to include PTSD.  But, the veteran 
chose not to do so, and the decisions became final.  See 38 
U.S.C.A. § 7105; 38 C.F.R. § 20.200.  In the absence of "a 
very specific and rare kind of error" that "compels the 
conclusion, to which reasonable minds could not differ, that 
the result would have been manifestly different but for the 
error" these final decisions cannot be disturbed.  See 
Damrel and Russell, both supra; 38 C.F.R. §§ 3.104, 3.105.  
Lacking evidence of such a rare kind of error, the record 
does not support, and the veteran has not raised, a valid 
claim of CUE here.  Indeed, the RO's assignment of the 
February 28, 2001 effective date in its July 12, 2001 rating 
decision granting PTSD is not clear and unmistakable error.  
The veteran's appeal must therefore be denied.  38 C.F.R. §§ 
3.104, 3.105; Sabonis v. Brown, 6 Vet. App. 426 (1994).  



ORDER

The RO did not commit clear and unmistakable error in not 
assigning an earlier effective date in its July 12, 2001 
rating decision, which assigned an effective date of February 
28, 2001 for the grant of service connection for PTSD; the 
appeal  is denied.  



____________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


